[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Shaffer, Slip Opinion No. 2016-Ohio-52.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-52
            THE STATE OF OHIO, APPELLEE, v. SHAFFER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Shaffer, Slip Opinion No. 2016-Ohio-52.]
Appeal dismissed as having been improvidently accepted.
 (No. 2014-1255—Submitted November 17, 2015—Decided January 12, 2016.)
    APPEAL from the Court of Appeals for Medina County, Nos. 12CA0071-M
                         and 12CA0077-M, 2014-Ohio-2461.
                                 __________________
        {¶ 1} The cause is dismissed, sua sponte, as having been improvidently
accepted.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, FRENCH, and
O’NEILL, JJ., concur.
        KENNEDY, J., dissents.
                                 __________________
        Dean Holman, Medina County Prosecuting Attorney, and Matthew A.
Kern, Assistant Prosecuting Attorney, for appellee.
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Peter Galyardt, Assistant
Public Defender, for appellant.
                              __________________




                                      2